Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 08/16/2019.   
Claims 14-28 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites “a drive axle for a motor vehicle having an axle drive unit comprising: …”   The subject matter “a drive axle” is disclosed being a wheel axle 1 (Fig. 1).  The drive axle does not comprise recited components.  See claim 1 reciting “an axle drive unit” comprising recited components.  It is vague and indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 14-16 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ELSHAER et al (US 20180194236 A1).  
As for claim 14, ELSHAER discloses an axle drive unit (as defined below) for an electrically-drivable motor vehicle (12, Figs. 1-2) [0002, 0015] having a drive axle (26, Fig. 1 – corresponding drive axle 1, Fig. 1 of the applicant), the axle drive unit comprising: 
an electric motor (20, Fig. 1) [0002] for generating a drive torque; 
a gearing (22) for transmitting the drive torque to the drive axle, 
wherein the electric motor and the gearing form a structural unit (Figs. 1-2); 
a power electronics unit (30) for electrically supplying the electric motor; and 
an inductive charging receiver (46, Fig. 2) for a battery system (14), 
wherein the power electronics unit and the inductive charging receiver are integrated into the structural unit (Fig. 1), 
wherein the power electronics unit is electrically connected to the inductive charging receiver and is configured to rectify (62, Fig. 3) [0026] an alternating voltage for inducement in the inductive charging receiver. 

As for claim 15, ELSHAER discloses the axle drive unit of claim 14 wherein the structural unit comprises a common housing (vehicle body).


	As for claim 27, ELSHAER discloses a drive axle (26, Fig. 1 – corresponding drive axle 1, Fig. 1 of the applicant).  The subject matter of this claim is “a drive axle”, and all following limitations are intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 (USPQ2d 1647 1987).
As additional reference, ELSHAER discloses the recitation “for a motor vehicle having an axle drive unit comprising: an electric motor for generating a drive torque; a gearing for transmitting the drive torque to the drive axle, wherein the electric motor and the gearing form a structural unit; a power electronics unit for electrically supplying the electric motor; and an inductive charging receiver for a battery system, wherein the power electronics unit and the inductive charging receiver are integrated into the structural unit, wherein the power electronics unit is electrically connected to the inductive charging receiver and is configured to rectify an alternating voltage for inducement in the inductive charging receiver.” (refer claim 1 description).  

As for claim 28, ELSHAER discloses a motor vehicle (12, Figs. 1-2) [0002, 0015] having an axle drive unit (as defined below) comprising: 
an electric motor (20, Fig. 1) [0002] for generating a drive torque; 

wherein the electric motor and the gearing form a structural unit (Figs. 1-2); 
a power electronics unit (30) for electrically supplying the electric motor; and 
an inductive charging receiver (46, Fig. 2) for a battery system (14), 
wherein the power electronics unit and the inductive charging receiver are integrated into the structural unit (Fig. 1), 
wherein the power electronics unit is electrically connected to the inductive charging receiver and is configured to rectify (62, Fig. 3) [0026] an alternating voltage for inducement in the inductive charging receiver.

(Claims 1, 27 and 28 are related by combination and sub-combination.  These may be restricted when components are different.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over ELSHAER in view of Tanaka et al (US 20150102684 A1).  
As for claims 17-19, ELSHAER failed to teach as claimed.  Tanaka teaches inductive reception device (11, Figs. 8-9) such that: 
at least part of the lower side of the common housing above which the coil (22) is disposed is configured as a field-guiding element (25) for magnetic alternating fields;  
at least part of the lower side of the common housing above which the coil (22) is disposed is configured as a shield (25): and
at least part of the lower side of the common housing above which the coil is disposed is configured as a concave shield (25). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for shielding the inductive reception device (inductive charging receiver).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ELSHAER in view of Itoga (US 20110231067 A1).  
	As for claim 20, ELSHAER failed to teach as claimed.  Itoga teaches [0040] detected object 123  as a conductor or magnetic body that contains, for example, steel, aluminum, ferrite, or the like.  It would have been obvious before the effective filing date In re Aller, 105 USPQ 233.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over ELSHAER in view of BAE (US 20190341810 A1). 
As for claims 21-22, ELSHAER failed to teach as claimed.  BAE teaches inductive charging receiver is configured for magnetic alternating fields in a frequency range of 110 KHz to 205 KHz [0073].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have a frequency range of at least 10 kHz and at least 140 kHz for power transfer efficiency being improved.  

Claims 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over ELSHAER in view of Smith et al (US 20180354339 A1). 
As for claims 23-24, ELSHAER failed to teach as claimed a device for cooling liquid for the electric motor and to the inductive charging receiver.  Smith teaches the electric motor and the inductive charging receiver are each liquid-cooled, the axle drive unit comprising a device (radiator 122, Fig. 2) for cooling liquid to be supplied to the 
As for claim 26, ELSHAER failed to teach as claimed a high-voltage/low-voltage DC/DC converter.  Smith teaches wherein the power electronics unit comprises a high-voltage/low-voltage DC/DC converter (72, Fig. 1) for a low-voltage supply of a vehicle on-board power supply network [0025]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for secondary battery and the accessories.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over ELSHAER.  
As for claim 25, ELSHAER discloses the axle drive unit of claim 14 wherein in a driving mode the power electronics unit acts as an inverter (30, Fig. 1) between the battery system (14) and the electric motor (20) (abstract, etc.). It is well-known in the art that bridge inverter can act as rectifier and vise verse (official notice).  it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have wherein in a charging mode the power electronics unit acts as a rectifier between the inductive charging receiver and the battery system.  


    PNG
    media_image1.png
    175
    600
    media_image1.png
    Greyscale

(2) Festo Didactic Co., “Electricity and New Energy, Three-Phase PWM Rectifier/Inverter”, 12/2015. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BOYER et al (US 20130015812 A1 – It corresponds to EP 2546092 A2, IDS).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834